OFFICE     OF THE ATTORNEY          GENERAL       OF TEXAS
                                      AUSTIN




U-8. Violet 3. Umonhill, Chief
Mri~ion of Chtld Welfare
State Bear6 of Central
Atdlll, Texaa
Dear yadplu




                                                    aboar6iqhome
                                                    able Fntereat in
                                                    de4 in th6 lw.n&e
                                                    hod or aithity



                                       ty to the ohlld or ohildren
                                                            what de-
                                                       an insurable
                                  ia the ohild?



                 boer4e6 tiththm,          uould   it   be a reasonable
                 repletion of thlr         oirioe, rondu the lloena-
                 ing ZMotlons of the mtision an roari tzl
                 Vernon*5 Texas Stataterr,Artlrle 69!5a,Sao-
                 tton 6 and &M.ele 444i?a,to prohibit suoh
                 foster pomnts from taking  insuranoe on the
                 ohlld or ohil6ren boardedwitlithamf BEerr
                 the foster parents ue bantkflelula6? Where
                 the68tate0ithe           auldi8ma4eboaefialary?~
,l&s. Violet s. OMenhill, CNef, Page 2


                 the faata 8.t out Ln yQur latterour armrex
           tlnnder
 to pour ?i.r8tqubstion la -no*.




            Qnthe   ease of llre  lnsuran8e, an ln4urabl4
     interwt    exUt#   only if there be a reasonable
     groua4,foun4sd uponthe relatlonorthe       partlo8,
     either ~~~ouniar~OT or blood ur atiinity. to et-
     piat rob  h4xi4i3t or abantag4 from the-Oontiitlp
     an44 oftb l.lX4ufth*n8s~~*         flrstXatian.al
     Bank vs. Liwmsay, 37 8. K. (Ed) 765.
            Pub110 polioy prohibit8 lnauranue in favor of oae
            fnmrable interest.   wake w. Finn‘ 39 8. w. (eat
              .

          Our answer to your reeond qtlbstlonis thst a t oatem
par4nt as 4efine4 in your httsr is gowrned by the 6am rules
of.fnsurabi.litythat apply to people gemrally. TN8 balng
tru4, youare idr~e4 that sosh Soster parents would have an
In&arable intem8t ti the lifo of the ehll4 if relate8 within
the degree aonsl4are4 neoemary to eustain suoh inrurable in-
tersst. Equitable Life lmmranoe company vs. Hazelwood, lP.
s. w. al.
          Im this state our oourts hew he14 that where the
inaurabls fnterest met8 on relationship alons, a8 distinguish-
ad fmm a reasonable erpeotation of a peaunlary banefit or ad-
vantage from the continued life or the in8UTed, that this rela-
tionship m&it be as oloss a8 the seoond degree. 7iiltonvs. Cew
York Lire Insurance Colnpany,78 3. w. 403.
          Our amvmr to yrxr thM   quertlon is that you are
authorized under the provlalo~ or Artiole695 (a), sootion 6
In oonjuna;tionwith Artlole4448 (a), Vernon’8Annotated Civil
Statute8 to presorlbe reasonable and unlfonn regulations re-
qufoit4 40 b38~     lieefti?e8
                            t0 fOEt4r parent8 Of bOiWdiXQ3hOB48.
          In our o inion to prohibit the taking of lrururanoe
on the Ufe or a og il4 by a fosterparent hsv&    no ineurable
interest either where the father parent or the estateof the
ohU4 I8 mmed   beneiioiary, mal4 be a reasonable regulation
m.    Yiolmt 8. UroenNll, CN4f, P4gr S



80ppoH44 by SOUIL~publle polloy and suah regulationesMl4 be
made wlthla the eoun4 4isoretlonof the Divisionof 9hll4 Wel-
iam of the State Board of Control.
         Trustingthattha abme satiafaotirflp
                                           8mmertJ
qtleatlon,
         we are
                                         V4rYtrulJJours




                                   B: '




     AP?IC.'E:AUG18, 1939

            L.-
     ATTOIU?EZ
             GUIERALOF TEXAS